Citation Nr: 1022106	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  06-04 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right ankle disability.  

2.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1975 to 
November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, TX.  The Veteran testified at a Board hearing at the RO 
in January 2009.  


FINDINGS OF FACT

1.  An October 1991 RO rating decision denied entitlement to 
service connection for a right ankle disability; the Veteran 
did not file a timely notice of disagreement. 

2.  New and material evidence that raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a right ankle disability has been 
received since the October 1991 rating decision.

3.  The Veteran's right ankle disability was not manifested 
during service or within one year of service and is not 
causally or etiologically related to the Veteran's service.  


CONCLUSION OF LAW

1.  The October 1991 rating decision denying entitlement to 
service connection for a right ankle disability is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1991); currently, 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).
2.  New and material evidence has been received since the 
October 1991 denial of the Veteran's claim of entitlement to 
service connection for a right ankle disability; thus the 
claim of service connection for a right ankle disability is 
reopened.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5107, 5108 
(West 2002); 38 C.F.R. §§ 3.156, 3.303 (2009).

3.  The Veteran's right ankle disability was not incurred in 
or aggravated by the Veteran's active service, nor may it be 
presumed to be related to service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated February 
2005 and June 2005 the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought on appeal.  The appellant was also advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in February 2005 prior to the initial unfavorable 
decision in April 2005.

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the Court 
addressed directives consistent with VCAA with regard to new 
and material evidence.  The decision to grant reopening makes 
the issue of whether notice in compliance with Kent was 
provided moot and the Board will not discuss it.

Although one of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notice was 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in July 2008, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, VA 
examination reports, private medical records, and lay 
evidence.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R.  § 3.159(c).  No additional pertinent 
evidence has been identified by the claimant.   

The Veteran was afforded a VA examination in May 2008.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that 
the claims file was reviewed by the examiner and the 
examination report sets forth detailed examination findings 
in a manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examinations to be sufficient.  Thus, the Board finds that a 
further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Analysis

New and Material Evidence

The Veteran's claim to reopen his prior claim involves an 
underlying claim of service connection for a right ankle 
disability.  Applicable law provides that service connection 
will be granted if it is shown that the Veteran suffers from 
a disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

A review of the record shows that a claim for service 
connection for a right ankle disability was originally denied 
in September 1982.  The Veteran filed a claim to reopen, 
which was subsequently denied in December 1989 and October 
1991.  The Veteran was informed of the most recent decision 
in an October1991 notification letter.  The Veteran did not 
file a notice of disagreement within one year from the date 
of the notification of the rating decision to appeal the 
denial of the claim.  That decision is now final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1991); currently, 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When an appellant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and 
material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened and the VA may then 
proceed to the merits of the claim on the basis of all the 
evidence of record.

The Court has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet.App. 273, 
283 (1996).  

A request to reopen the appellant's claim was received in 
November 2004.  The RO denied the request to reopen in an 
April 2005 rating decision and then again in an October 2005 
rating decision after review of additional evidence.  The 
present appeal ensued.  

The RO denied the appellant's claim for service connection 
for hepatitis in the October 1991 decision because the record 
failed to show that the Veteran had a current chronic ankle 
disability related to his active service.  Since that time, 
the Veteran has submitted VA treatment records showing a 
chronic right ankle disability and an opinion from a private 
physician opining that the Veteran's current disability is 
related to his in-service injury. 

The medical evidence constitutes new evidence as it was not 
previously submitted to agency decisionmakers.   It is not 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened.  As the Board must presume the credibility of the 
evidence, the evidence raises a reasonable possibility of 
substantiating the claim.  The evidence shows a current 
disability and provides a medical opinion relating that 
disability to service.  Therefore, the Board finds that new 
and material evidence has been received to reopen the 
previously denied claim of service connection for a right 
ankle disability.

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. As stated above, applicable law provides 
that service connection will be granted if it is shown that 
the Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

On the Veteran's November 1975 report of medical history, the 
Veteran marked no when asked have you ever had or have you 
now swollen or painful joints, foot trouble, bone, joint, or 
other deformity, arthritis, rheumatism, or bursitis, or 
broken bones.  On the corresponding November 1975 report of 
medical examination, the examiner noted mild pes planus, but 
no ankle disability.  April 1978 service treatment records 
show that the Veteran reported complaints of a possible right 
ankle sprain incurred while playing basketball.  Objectively, 
the examiner noted no acute distress.  He found restricted 
range of motion to right ankle with pain upon retention of 
lateral movement.  The examiner also described some edema of 
right medial malleolus and a large hematoma inferior to 
malleolus.  X-rays revealed no fracture.  The examiner 
diagnosed a soft tissue injury and provided the Veteran with 
an ace wrap, crutches, pain medication, and instructions to 
elevate the right foot.  The Veteran was rechecked for a 
burst blood vessel in his foot a few days later.  The record 
shows that the Veteran turned his ankle under his foot while 
playing basketball in April 1978, resulting in a severe 
spring to the right ankle.  He received an ace bandage and 
crutches.  On the October 1978 report of medical history, the 
Veteran marked yes when asked have you ever had or have you 
now swollen or painful joints or foot trouble.  He marked no 
regarding broken bones.  On the Veteran's October 1978 
separation report of medical examination, the examiner noted 
the Veteran's feet and lower extremities as clinically 
normal.  

Post-service, the Veteran was provided an examination of his 
ankle in February 1982.  The examiner noted a history of 
swelling and popping in 1977.  The Veteran reported that his 
primary medical doctor said there was a blood vessel broken 
in his ankle and to stay off it for two years.  Currently, 
the Veteran reports swelling of the ankle when he stands on 
it and popping at times after exercise.  Upon physical 
examination the examiner noted a normal ankle with no reduced 
range of motion or crepitus.  The examiner diagnosed a normal 
ankle.  Another record shows the Veteran twisted his right 
ankle while playing basketball in June 1983.  The examiner 
noted tenderness around the ankle.  The medical history shows 
that the Veteran previously chipped a bone in his right 
ankle.  X-rays showed no obvious fractures, but what appeared 
to be a chip off the medial malleolus.  The examiner opined 
that as the Veteran was not tender there, the chip was 
probably old.  He diagnosed a sprained right ankle.  

On an April 1987 report of medical history, the Veteran 
marked yes when asked have you ever had or have you now 
swollen or painful joints or broken bones.  In response, the 
examiner noted a fracture of the right ankle, splinted, no 
sequelae.  On an April 1987 report of medical examination, 
the examiner again noted pes planus but no ankle disability.  
On a February 1991 report of medical history, the Veteran 
reported a history of swollen or painful joints and broken 
bones.  The examiner then noted a twisted right ankle with 
fracture while in service in 1977.  The Veteran was treated 
with bandage and crutches.  The examiner noted no current 
problems with the ankle.  In February 1991, another report of 
medical examination indicates pes planus but remains silent 
regarding an ankle disability.  

In April 2005 the Veteran's sisters and mother submitted 
statements on the Veteran's behalf.  His sister noted that he 
came home on crutches in November 1978  and still has to walk 
on crutches.  His other sister noted that the Veteran broke 
his ankle in April of 1977 and had to use crutches.  His 
mother reported that she saw the Veteran in pain in April of 
1977 and encouraged him to go to the doctor's.  The Veteran 
returned on crutches and informed his mother that his ankle 
was broken.  

October 2004 to November 2007 VA outpatient treatment records 
show complaints of right ankle pain for twenty years.  
October 2004 x-rays revealed a slightly deformed medial 
malleolus and medial articulation of the talus consistent 
with old trauma.  January 2005 x-rays showed mild 
degenerative joint disease changes of the ankle joint with no 
fractures or dislocations.  The examiners diagnosed ankle 
pain secondary to degenerative joint disease or arthritic 
changes.  

In March 2008, a private physician examined the Veteran's 
ankle.  The examiner reported a history of inversion injury 
to the right ankle in 1977 when he was in the military.  The 
Veteran informed the physician that he was diagnosed with a 
small fracture on the medial side of his ankle and treated 
with a strap.  The examiner reviewed VA clinic records 
showing Achilles tendinitis and arthritis of the ankle.  The 
examiner noted no swelling, bruising, or callosities, but did 
find mildly decreased flexion and extension of the ankle.  He 
noted mild tenderness and mild pain upon testing.  X-rays 
revealed moderate degenerative changes in the right ankle 
with osteophyte formation anteriorly and posteriorly.  The 
examiner diagnosed degenerative joint disease of the right 
ankle likely caused by his injury in 1977.  

The Veteran was afforded a VA examination in May 2008.  The 
examiner reviewed the claims file in its entirety.  The 
Veteran complained of stabbing pain in his right ankle when 
weight-bearing that becomes a throbbing pain after standing 
or weight-bearing.  He uses an ace bandage.  Physical 
examination revealed a limping gait on the right.  The 
examiner found pain on range of motion.  He also noted 
tenderness, but found no effusion, no instability, and a 
negative drawer test.  X-rays showed deformed medial 
malleolus consistent with old chip fracture, which is solidly 
healed with good alignment.  The examiner noted no acute 
fractures or dislocations and found the soft tissues to be 
unremarkable.  He diagnosed arthralgia of the right ankle 
that is less likely than not secondary to the single episode 
of a sprain.  The examiner noted that although the Veteran 
states that he had a fracture, the evidence in the service 
treatment records show that no fracture was found.  
Therefore, the examiner determined that developing an 
arthralgia of the ankle is less likely than not related to 
that single episode of a sprain in the service.  He noted no 
other finding of a fracture on x-rays in the service.  The 
current x-rays revealed a deformity of the medial malleolus, 
which more likely than not occurred after the x-rays that 
were taken while on active duty.  

The Board finds that entitlement to service connection for a 
right ankle disability is not warranted.  The Veteran has not 
demonstrated that he has expertise in medical matters.  While 
there is no bright line exclusionary rule that a lay person 
cannot provide opinion evidence as to a nexus between an in-
service event and a current condition, not all medical 
questions lend themselves to lay opinion evidence.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  
In Davidson, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In 
footnote 4 of Jandreau, the Federal Circuit indicated that 
the complexity of the claimed disability is to be considered 
in determining whether lay evidence is competent.  As to a 
nexus opinion relating any in-service right ankle sprain to 
his present disability, the Board finds that the etiology of 
the Veteran's degenerative joint disease is too complex an 
issue, one typically determined by persons with medical 
training, to lend itself to lay opinion evidence.  

The Veteran is certainly competent to testify as to symptoms 
such as pain or tenderness, which are non-medical in nature; 
however he is not competent to render a medical diagnosis or 
etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(lay testimony is competent to establish the presence of 
observable symptomatology that is not medical in nature); see 
also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(certain disabilities are not conditions capable of lay 
diagnosis).  The Board notes two contradictory medical 
opinions of record.  The March 2008 medical opinion states 
that the Veteran's degenerative joint disease of the right 
ankle is related to his 1977 injury.  The May 2008 medical 
opinion notes that the Veteran's arthralgia of the right 
ankle that is less likely than not secondary to the single 
episode of a sprain while in service.  For reasons discussed 
below, the Board finds the May 2008 medical opinion to be 
more credible than the March 2008 medical opinion. 

It is apparent that the private medical opinion noting that 
the Veteran's right ankle disability is related to his 1977 
in-service injury is based entirely on the Veteran's self-
reported medical history and current VA treatment records.  
The physician did not examine the Veteran's service treatment 
records.  A mere recitation of the Veteran's self-reported 
lay history does not constitute competent medical evidence of 
diagnosis or causality.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999); LeShore v. Brown, 8 Vet. App. 406 (1995) 
(unenhanced medical information recorded by a medical 
examiner).  Moreover, the Veteran's self-reported history was 
provided decades after the claimed in-service event and is 
inaccurate when compared to the medical evidence at the time 
of the injury.  The Veteran reported that he fractured his 
ankle while in service; however, medical records specifically 
note that x-rays revealed no fracture at the time of injury.  
The Board is not bound to accept medical opinions that are 
based on history supplied by the Veteran, where that history 
is unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460- 61 (1993).  The Board may reject 
a medical opinion that is based on facts provided by the 
appellant that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the appellant that formed the basis for the 
opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005).  For that reason, the Board does not find the March 
2008 medical opinion to carry significant weight.

The only credible medical opinion of record is the May 2008 
opinion.  The VA examiner reviewed all medical records, 
including those regarding the in-service injury.  He noted no 
fracture in service, but rather a single sprain.  He noted no 
other finding of a fracture on x-rays in the service.  The 
current x-rays revealed a deformity of the medial malleolus, 
which more likely than not occurred after the x-rays that 
were taken while on active duty.  He diagnosed arthralgia of 
the right ankle that is less likely than not secondary to the 
single episode of a sprain incurred during service.

Additionally, the Board finds the consistent diagnosis of a 
normal ankle post-service to be probative in determining 
whether a relationship exists between the Veteran's current 
disability and his in-service disability.  On the Veteran's 
October 1978 separation report of medical examination, the 
examiner noted the Veteran's feet and lower extremities as 
clinically normal.  In February 1982, a VA examiner noted the 
Veteran's ankle as normal.  In June 1983, the Veteran 
sprained his ankle again.  At that time, X-rays first 
revealed what appeared to be a chip off the medial malleolus.  
The examiner noted that it was probably old due to the lack 
of tenderness at that point.  On an April 1987 report of 
medical history, the examiner noted no sequelae from his 1977 
injury and found no ankle disability upon examination.  On a 
February 1991 report of medical history, the examiner 
reported the Veteran's prior injury, but specifically noted 
no current problems with the ankle.  Upon examination, he too 
found no ankle disability.  The Veteran's ankle was 
consistently deemed normal until he was diagnosed with 
degenerative joint disease in 2004.  

The Board acknowledges the Veteran's complaints of continuity 
of symptomatology since service; however, the Board finds the 
Veteran's testimony to be inconsistent.  The record shows no 
fracture and a soft tissue injury in April 1978.  The Veteran 
has noted at different times that he fractured his right 
ankle.  He has also stated that he burst a blood vessel in 
his right ankle requiring him to remain off his feet for two 
years.  Neither of these assertions are consistent with the 
medical evidence.  As the Veteran's recollection of the event 
has altered over the years, the Board finds his testimony to 
be unreliable and must rely on the evidence addressed above.   

The Veteran's current diagnosis is degenerative joint disease 
of the right ankle.  The Board notes that arthritis is 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  As 
seen above, the Veteran's ankle was found to be clinically 
normal upon separation in October 1978.  No medical evidence 
shows a diagnosis of arthritis for many years after service.  
Therefore, the presumption of service connection for 
arthritis is not warranted.  

In sum, the record reveals a sprain in service in April 1977 
with no evidence of fracture.  The Veteran's ankle was found 
to be clinically normal from his separation from service 
until 2004, except for an additional ankle sprain in June 
1983.  These findings include a specific note of no sequelae.  
Additionally, the only credible medical opinion of record 
determined that developing an arthralgia of the ankle is less 
likely than not related to that single episode of a sprain in 
the service.  Therefore, after consideration of all evidence 
of record, the Board finds that a preponderance of the 
evidence is against the claim.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a right ankle 
disability.  To that extent, the appeal is granted. 

Entitlement to service connection for a right ankle 
disability is not warranted.  To that extent, the appeal is 
denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


